Title: Memorial from George Hammond, with Jefferson’s Notes, 8 May 1793
From: Hammond, George,Jefferson, Thomas
To: Jefferson, Thomas


The Undersigned, his Britannic Majesty’s Minister Plenipotentiary to the United States of America, has the honor of submitting to the consideration of the Secretary of State the following information which he has received from his Majesty’s Consul at Charleston South Carolina.
On the 22nd. ulto. the two brigantines the Four Brothers and the Morning Star, belonging to subjects of his Majesty, and which had been previously captured by the French frigate the Embuscade, were condemned as legal prizes by Mr. Mangourit the French Consul at Charleston, and, under his authority, together with their cargoes exposed to sale.
The Undersigned is advised that this judicial act of the French Consul at Charleston is not warranted by the usage of nations or by the stipulations of any existing treaties between the United States and France, and may lead to the most dangerous consequences. The undersigned therefore presumes to hope that, if his opinion should be so fortunate as to receive the sanction of the executive government of the United States, the latter will adopt such means as to its wisdom may seem best adapted to the purpose of preventing similar exertions of illegal authority on the part of the French Consuls resident within the territory of the United States.
Philadelphia
8th May 1793.

Geo. Hammond


[Notes by TJ:]
The adjudication a nullity as to title
write to Fr. Min. that it is unwarrantable to decide between Fr. and Eng. parties

